Citation Nr: 0832599	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to an initial (compensable) disability rating 
for residuals of left hand surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.D. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in July 2005 and January 2006 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Boston, 
Massachusetts.  In these decisions, the RO denied service 
connection for a bilateral knee condition and granted service 
connection for residuals of left hand surgery with an 
assigned noncompensable evaluation effective January 5, 2005.  
The veteran, who had active service from January 2001 to 
January 2005 with subsequent service with the U.S. Army 
Reserves, appealed the denial of his service connection claim 
and the assignment of a noncompensable evaluation to the 
Board.  Subsequently, in an October 2007 Supplemental 
Statement of the Case, the RO redefined the veteran's 
bilateral knee service connection claim into separate left 
and right knee issues.  The RO then referred the case to the 
Board for appellate review.    
 
The veteran and his father testified at a personal hearing 
before the undersigned Veterans Law Judge in May 2008.  At 
that time, the veteran submitted additional evidence with a 
waiver in support of his claims. May 2008 hearing transcript, 
p. 2.  The Board has reviewed all evidence of record; and 
proceeds with an analysis of the veteran's claims. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.



2.  The veteran entered service with a pre-existing left knee 
disorder; and clear and unmistakable evidence of record 
reveals that this pre-existing disorder did not increase in 
severity during service or permanently worsen during service 
as a result of actions or injuries in service.

3.  The preponderance of the evidence reveals that the 
veteran did not manifest a right knee disorder during 
service; and that his current right knee disorder is not 
causally or etiologically related to service.  

4.  The veteran's service-connected left hand disability is 
not manifested by limitation of motion or ankylosis of the 
wrist, but is manifested by vascular malformation, pain and 
tenderness.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

2.   A right knee disorder was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

3.  Resolving all doubt in the veteran's favor, the Board 
finds that residuals of the veteran's left hand surgery more 
nearly approximate the criteria for a 10 percent disability 
rating, but no more, for the period of his appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.31, 4.40 - 4.46, 
4.71, 4.71a, Diagnostic Code 5215 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the veteran's claims of entitlement to 
service connection for bilateral knee disorders and for an 
initial compensable disability rating for his service-
connected residuals of left hand surgery (hereinafter 
referred to as a "left hand disorder"), VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the 
initial adjudication of the veteran's claims, two letters 
dated in December 2004 and February 2005 (individually) fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his (then) service connection claims.  The 
above-referenced letters separately informed the veteran that 
additional information or evidence was needed to support his 
initial service connection claims; and asked the veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  Subsequent to the granting 
of his left hand disorder claim, the veteran was also 
provided additional VCAA notice as to what was necessary for 
the grant of an increased rating. See April 2008 letter from 
the RO to the veteran.  Thereafter, he testified during his 
May 2008 BVA hearing that he was not aware of any additional 
evidence that needed to be submitted in support of his 
claims. May 2008 hearing transcript, pgs. 2-3.  


In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
veteran's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the veteran has been afforded several VA 
examinations in connection with his claims. See VA 
examination reports dated in March 2005, May 2005 and July 
2007; 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence in the record indicating that there has been a 
material change in the severity of the veteran's (now) 
service-connected left hand disorder since he was examined. 
See 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time when an otherwise adequate VA examination has 
been conducted. VAOPGCPREC 11-95.  The veteran's VA 
examinations appear to be thorough and are adequate upon 
which to base a decision.  

Also for the record, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (the "Court") recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's service connection left hand disorder claim was 
granted and a disability rating and effective date were 
assigned in the January 2006 rating decision on appeal.  
Thus, VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged. See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) in regards to this now increased initial 
rating claim was harmless.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a left knee disorder and a right knee disorder.  As such, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Dingess v. Nicholson, 
supra.  In terms of the veteran's left hand disorder claim, 
the Board concludes below that an initial disability rating 
of 10 percent is warranted for the period of the veteran's 
appeal based upon the evidence of record.  Any additional 
questions as to the appropriate effective date to be assigned 
for this disability will be addressed by the RO in 
effectuating the award. 

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues discussed above, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of these claims. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


B.  Entitlement to service connection for a left knee 
disorder 

A review of the veteran's pre-service and post-service 
medical records reveals that he has been diagnosed with, 
among other things, chondromalacia of the left knee and left 
knee patellofemoral syndrome. See VA medical records; private 
medical records; July 2007 VA examination report.  In this 
appeal, the veteran seeks service connection for his left 
knee disorder on the basis that he entered service with a 
pre-existing left knee condition that was aggravated by (1) 
left knee injuries that occurred in service and (2) physical 
exercise performed in service. May 2008 hearing transcript, 
pgs. 20-21; December 2007 statement in support.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board must unfortunately 
conclude that the evidence is clearly and unmistakably 
against the claim and the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b).  Furthermore, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
into service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  

In this case, the Board finds that the presumption of 
soundness is not at issue in regards to the veteran's left 
knee.  Specifically, a review of the veteran's service 
entrance examination reveals that although a clinical 
examination of the veteran's lower extremities was noted to 
be normal, the veteran was found to have arthroscopy marks on 
the left knee. July 2000 report of medical examination.  In 
his report of medical history, the veteran marked the answer 
"yes" in response to the question of whether he had a 
"trick" or locked knee; and also reported that he had knee 
surgery in May 1999. July 2000 report of medical history.  
Pre-service medical records contained in the veteran's 
service medical file reveal that the veteran had been 
diagnosed with patellofemoral disease of the left knee for 
which he underwent a lateral release and debridement in May 
1999, with subsequent physical therapy. See private medical 
records dated from May 1999 to November 1999.  Additional 
service medical records show that the veteran was cleared for 
entrance into service after his left knee x-rays were found 
to be normal; physical examination showed he had full range 
of motion; and there was no evidence of left knee 
subluxation. August 2000 service medical records; May 2008 
hearing transcript, p. 4.  

While acknowledging his pre-service knee surgery, the veteran 
testified that his left knee was pain-free at the time of his 
entrance into service. May 2008 hearing transcript, p. 21.  
As such, he does not dispute the fact that he entered service 
with a pre-existing left knee condition. Id., pgs. 4-9.  
Rather, he contends that this disorder was aggravated during 
service by his physical training and service injuries; and 
that this aggravation is evidenced by the fact that his left 
knee has been symptomatic since his period of active duty and 
has also been painful since that time. March 2008 statement 
with VA Form 9.  Based upon this evidence as a whole, the 
Board concludes that the veteran was not in sound condition 
in terms of his left knee at the time he entered service.  
Therefore, the remaining question before the Board to decide 
is whether the veteran's pre-service left knee disorder was 
aggravated during service.    

In terms of the issue of aggravation, the veteran essentially 
contends that his pre-existing left knee disorder increased 
in severity during his period of service. See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Specifically, the 
veteran testified during his May 2008 BVA hearing that he 
injured his left knee several times during active service, 
the first of which occurred when he twisted his left knee 
while running in basic training. May 2008 hearing transcript, 
pgs. 4-5, 12-13.  He reported that he sought medical 
treatment for his left knee service injuries numerous times; 
that such treatment is documented in his service medical 
records; and therefore his service medical records support 
his claim. Id., pgs. 6-8, 12-13.  In addition, the veteran 
argues that recent evidence associated with the claims file 
reveals he has been found to be non-deployable and not 
recalled to active duty for a tour of duty in Iraq due, in 
part, to his diagnosis of chondromalacia of the knee; and 
that this evidence is also supportive of his aggravation 
claim. May 2007 records from Fort Benning; see also June 2008 
letter from the Department of the Army (the veteran was 
notified that he no longer met the retention standards for 
service in the U.S. Army Reserve).  

As noted previously, VA regulations provide that a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service. See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the 
presumption of aggravation, evidence that is clear and 
unmistakable is required to show that the increase in 
disability is due to the natural progress of the disease 
rather than a result of service. Id.; VAOPGCPREC 3-03 (July 
16, 2003).  Aggravation may not be conceded where a pre-
existing disability underwent no increase in severity. 
38 C.F.R. § 3.306(b).  


Thus, the questions before the Board in terms of the issue of 
aggravation are: 
(1) whether the veteran's left knee disorder increased in 
severity during service and (2) if so, whether this increase 
was due to injuries/activities in service or the natural 
progress of his chondromalacia.  Turning to the veteran's 
service medical records, the Board observes that the veteran 
was first seen in July 2001 for left knee pain of two weeks 
duration.  At that time, the veteran reported that he 
"possibly" twisted his left knee while running.  After 
undergoing a physical examination, the veteran was diagnosed 
with a suspected left knee strain and instructed to perform 
stretching exercises. July 2001 service medical records.  

Subsequent service medical records reflect the veteran's 
complaints of bilateral knee pain, without any report of an 
injury associated with the complaints.  In this regard, the 
Board observes that the veteran was seen in October 2003 for 
complaints of bilateral knee pain for which he was sent for 
x-rays.  At that time, the veteran denied experiencing any 
knee trauma, but indicated that he had been running four-to-
five miles every other day with two mile runs in between in 
preparation for an upcoming PT test.  He also reported that 
his knee pain seemed to get better over the weekend when he 
did not run.  After the veteran's physical examination was 
found to essentially be normal and his x-rays revealed a 
normal left knee, the veteran was diagnosed with left 
retropatellar pain syndrome with a history of left knee 
arthroscopic surgery. October 2003 service medical records.  
He was given a prescription for Motrin, placed on a seven day 
profile that limited his running, jumping and marching, and 
was instructed on certain exercises/icing activities for his 
knees. Id.  

Thereafter, service medical records dated in November 2003 
reveal that the veteran was seen for a follow-up medical 
visit for his bilateral knee pain, at which time he reported 
that his left knee symptoms had improved and actually 
described his left knee discomfort as "mild." November 2003 
service medical records.  Notably, the veteran also reported 
to his medical provider that he essentially attributed his 
left knee pain to his increased physical activities in 
preparation for his upcoming PT test. Id.  In addition, he 
indicated that his knee pain had gotten better during the 
period that he was not running, but that his symptoms 
returned after his profile expired. Id.  Subsequent to a 
physical examination, the veteran was diagnosed with 
"continued, unresolved iliotibial band syndrome." Id.   

May 2004 service records reveal additional complaints of left 
knee pain of 2 weeks duration that the veteran noticed after 
he was running and hiking.  However, the veteran reported no 
known trauma associated with this pain.  Physical examination 
of the left knee revealed minimal tenderness with movement of 
the kneecap and some crepitus, without ligamentous laxity or 
bony abnormalities.  The veteran was diagnosed with left knee 
pain that was likely degenerative disease and prescribed 
Lodine. May 2004 service medical records.  His medical 
examiner opined that imaging studies and a referral 
(presumably to orthopedics) might be necessary if the veteran 
continued to experience problems with his left knee. Id.  
Thereafter, the veteran was seen in June 2004 for continued 
complaints of left knee pain without any known injury.  
Physical examination of the veteran's left knee was (again) 
found to essentially be normal.  As such, the veteran was 
sent for an MRI of the left knee that ultimately revealed 
that he had focal thinning in the cartilage of the lateral 
facet of the patella.  The impression of the service 
radiologist at that time was that the veteran had left knee 
chondromalacia patella. See June 2004 service records; July 
2004 radiology report.  Additional service records dated in 
August 2004 and September 2004 reflect bilateral knee 
complaints of one year's duration without known trauma and 
the veteran's placement on a temporary physical profile from 
September 2004 to October 2004 that limited his physical 
exercise.  During that time, the veteran was referred for an 
orthopedic consultation and physical therapy program with the 
purpose of learning patellar stabilization and a healthy knee 
program.  His medical diagnosis at that time was 
chondromalacia patella on the left knee with mild patellar 
tendonitis.  

Subsequent to his discharge from service, the veteran appears 
to have undergone a fee-based general medical VA examination 
in March 2005 in lieu of a service separation examination.  
At that time, he reported that he was suffering from 
degenerative arthritis of the knee that had existed since 
2003; and that his left knee symptoms consisted of constant 
aching and pain. March 2005 examination report, p. 1.  
However, physical examination of the veteran's left knee was 
found to be normal and an x-ray of his left knee was found to 
be within normal limits.  As such, the March 2005 examiner 
ultimately opined that the veteran did not have a current 
diagnosis related to his left knee (i.e., no current 
pathology). Id., pgs. 3, 5.

Thus, a review of the veteran's service medical records and 
discharge examination reveal that the veteran experienced 
left knee symptomatology in service in conjunction with 
increased physical activities; and that this symptomatology 
diminished when his physical activities were limited.  Such a 
finding is supported by the post-service medical evidence of 
record, to include private medical records submitted by the 
veteran in support of his claim.  In this regard, the Board 
observes that the claims file contains a May 2005 general 
medical examination report that was prepared without a review 
of the veteran's entire claims file.  During this 
examination, the veteran reported that he had degenerative 
joint disease of the left knee and that his left knee hurt 
every day. May 2005 VA examination report, p. 1.  However, he 
also indicated that he was able to run three miles. Id.  
Physical examination of the left knee was essentially found 
to be normal, other than a positive McMurray's sign and 
medial pain on passive clockwise rotation. Id., p. 4.  In 
addition, x-rays of the veteran's knees were noted to be 
radiographically intact. Id., p. 5.  Based upon the 
information before her, the May 2005 VA examiner diagnosed 
the veteran with chondromalacia patella of the left knee with 
mild knee pain. Id.  In doing so, she opined that the 
veteran's chondromalacia patella was due to his experiences 
in service "since it started in the military." Id.  In 
addition, the examiner reported that the veteran suffered 
from minimal pain as a result of his left knee problem and 
that it did not affect his ability to run. Id. 

In light of the fact that the May 2005 examiner clearly did 
not review the veteran's pre-service medical records that 
revealed he had chondromalacia patella of the left knee prior 
to his entrance into service (therefore, the condition could 
not have "started" in service), the RO found the above-
referenced opinion to be inadequate (a determination that the 
Board affirms) and eventually scheduled the veteran for a new 
VA examination in July 2007 for the purpose of determining if 
his pre-existing left knee disorder had been aggravated in 
service.  A report of that examination has been associated 
with the claims file and reveals that a new VA examiner 
reviewed the veteran's entire claims file, obtained a history 
from the veteran and performed a physical examination.  In 
addition, the examiner ordered that the veteran undergo an 
updated MRI of the bilateral knees.  Thereafter, the examiner 
diagnosed the veteran with left knee patellofemoral syndrome 
with post-operative residuals that he essentially believed 
developed secondary to the veteran's 1999 pre-service 
surgery. July 2007 VA examination report, p. 21.  In doing 
so, the examiner explained that patellofemoral syndrome is a 
condition that can be temporarily worsened during periods of 
physical stress with symptoms that usually subside somewhat 
following rest. Id., p. 23.  In light of (1) the veteran's 
repeated/continued knee strains while in post-active duty 
with regular running and hiking and (2) the knee strains he 
experienced as a result of physical demands associated with 
his post-service job, the examiner essentially opined the 
veteran's left knee disorder was only temporarily worsened 
during his periods of physical stress during service and was 
less likely than not due to aggravation in service. Id., pgs. 
22-23.  In providing this opinion, the examiner also reported 
that he could not see any indication in the claims file that 
the veteran's left knee condition was in any way caused by or 
permanently worsened or aggravated by service beyond its pre-
existing condition and its natural course. Id., p. 22.   

After reviewing the July 2007 examination report in 
conjunction with the other evidence of record, the Board 
finds the medical opinion contained therein to be both 
persuasive and credible.  This opinion was formulated 
subsequent to review of all evidence of record; and is not in 
contradiction of that evidence.  Although the veteran 
essentially argues that private medical records contained in 
the claims file rebut the July 2007 medical opinion discussed 
above, the Board disagrees.  In this regard, a review of the 
claims file reveals private medical records from New England 
Orthopedic Surgeons, Inc. dated in May 2007, November 2007 
and February 2008 that essentially reflect the veteran's 
post-service treatment for symptomatic chondromalacia of the 
left knee.  Specifically, x-rays taken of the veteran's left 
knee in May 2007 revealed some slight patella tilt and some 
early arthritic changes of the patellofemoral joint space.  
At that time, the veteran was once again diagnosed with 
chondromalacia of the patella.  Subsequent to his November 
2007 left knee examination, the veteran's private medical 
provider reported that he had an established and well-
documented diagnosis of persistent chondromalacia of the 
patella of the left knee.  In addition, he indicated that the 
veteran's chondromalacia was "symptomatic" and that the 
veteran's left knee problems were "most likely exacerbated 
recently through military endeavors." November 2007 medical 
noted from the New England Orthopedic Surgeons, Inc.  

Although the veteran essentially argues that the November 
2007 statement referenced above constitutes a medical nexus 
opinion in favor of his claim, the Board disagrees since 
neither this treatment note nor the other private treatment 
records contain a medical opinion indicating that the 
veteran's left knee disability increased in severity or that 
such an increase was beyond the natural progression of the 
disorder.  The fact that the veteran's chondromalacia is 
"symptomatic" and has been "exacerbated recently" is not 
akin to a finding of an increase in disability or 
aggravation.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened. Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required. See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  

Thus, a review of the evidence in total raises the question 
of whether the veteran experienced an increase in left knee 
symptomatology in service that triggered the presumption of 
aggravation.  In this regard, the Board observes that the 
veteran is competent to talk about the left knee symptoms he 
experienced in service. See Layno v. Brown, 6 Vet. App. 465 
(1994)(lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection").  In addition, the Board notes that if the 
veteran's knee disorder underwent an increase in severity in 
service then the burden shifts to the government to show by 
clear and unmistakable evidence that there was no 
aggravation.  The Board would have to determine whether (1) 
his knee symptomatology in service constituted flare-ups of 
his pre-existing left knee condition or aggravation of his 
condition and (2) if aggravation occurred, whether it was due 
to the natural progress of the veteran's left knee disease or 
a result of service. VAOPGCPREC 3-03 (July 16, 2003).  In 
making this finding, however, the Board also observes that 
competent medical evidence is required since the 
determinative issue involves a medical determination; and the 
veteran has not been shown to have the requisite training or 
expertise to offer a medical opinion. Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In regards to the medical question of whether the veteran 
experienced an increase in disability during service, the 
Board finds that the evidence clearly and unmistakably shows 
that no such permanent increase occurred. Specifically, the 
Board is persuaded by the July 2007 medical opinion of record 
that the veteran's left knee pain in service resulted from 
flare-ups (rather than an actual increase in disability) of 
his pre-existing disorder due to physical exercise performed 
in service.  As the July 2007 examiner explained, the 
veteran's left knee patellofemoral syndrome is a condition 
that can be temporarily worsened during periods of physical 
stress with symptoms that usually subside somewhat following 
rest. July 2007 VA examination report., 
p. 23.  In light of this information in conjunction with 
evidence of (1) the veteran's repeated/continued knee strains 
while in post-active duty with regular running and hiking and 
(2) the knee strains he experienced as a result of physical 
demands associated with his post-service job, the examiner 
essentially opined that the veteran's left knee disorder was 
not aggravated in service.  Id., pgs. 22-23.  

However, in providing the above-referenced opinion, the July 
2007 VA examiner additionally stated that he could not see 
any indication in the claims file that "the veteran's left 
knee condition was in any way caused by or permanently 
worsened or aggravated by his period of service beyond its 
pre-existing condition and its natural course."  Assuming 
(for the moment) that this statement indicates that the July 
2007 examiner found that the veteran's left knee condition in 
fact increased in disability while in service, the Board 
finds that this evidence still contradicts the veteran's 
claim in that it clearly and unmistakably shows that the 
examiner determined that any such increase in disability 
resulted from the natural progression of the veteran's pre-
existing disorder rather than the veteran's experiences in 
service.  Since the July 2007 medical opinion is the only 
medical evidence of record addressing the question of 
aggravation and the natural progression of the veteran's left 
knee condition, and the examiner opined that (at worst) the 
veteran's left knee disability has not been permanently 
worsened or aggravated by his period of service beyond its 
pre-existing condition and its natural course, the Board 
concludes that the evidence of record is clearly and 
unmistakably against the veteran's claim.  Therefore, the 
veteran's claim of entitlement to service connection for a 
left knee disorder must be denied.  

C.  Entitlement to service connection for a right knee 
disorder 

In addition to seeking service connection for aggravation of 
his pre-existing left knee disorder, the veteran also claims 
entitlement to service connection for a right knee condition.  
In this regard, the Board observes that while the veteran's 
service medical records reveal that he entered service with a 
pre-existing left knee disorder, there is no indication that 
he had a right knee disorder prior to entering service.  
Rather, as discussed above, the veteran's service entrance 
examination revealed that he had a pre-service diagnosis of 
patellofemoral disease of the left knee for which he 
underwent a lateral release and debridement.  The pre-service 
medical records contained in the veteran's service file also 
reflect treatment only in regards to the veteran's left knee.  
Lastly, at the time of his entrance into service, the 
veteran's physical examination of the lower extremities was 
found to be normal. July 2000 report of medical examination.  
Based upon this evidence, the Board finds that the veteran is 
entitled to the presumption of soundness in regards to his 
right knee.  As such, the veteran's claim of entitlement to 
service connection for a right knee disorder revolves around 
the question of whether he directly developed a right knee 
disorder during his period of service. 

In terms of the first element of the service connection test 
(evidence of a current disability), the medical evidence of 
record indicates that the veteran has been diagnosed with 
right knee internal derangement consisting of a tear of the 
inner rim of the anterior horn of the meniscus. July 2007 VA 
examination report.  This diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  


With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), a 
review of the veteran's service medical records reveal 
complaints of right knee pain beginning in approximately 
October 2003.  Specifically, the veteran was seen for 
bilateral knee pain at that time of several weeks duration 
with additional complaints of right knee popping, locking and 
occasionally giving way. October 2003 service medical 
records.  The veteran denied experiencing any knee trauma at 
that time, but indicated that he had been running four-to-
five miles every other day with two mile runs in between in 
preparation for an upcoming PT test.  He also reported that 
his right knee pain seemed to get better over the weekend 
when he did not run. Id.  A physical examination of the 
veteran's knee was essentially normal, except for mild 
swelling and complaints of retropatellar pain.  The veteran 
was ultimately diagnosed with right retropatellar pain 
syndrome. Id.  He was given a prescription for Motrin, placed 
on a seven day profile that limited his running, jumping and 
marching, and was instructed on certain exercises/icing for 
his knees. Id.  The veteran was also sent to have x-rays 
taken.  His medical provider told him that she would call if 
any abnormalities were found; and also instructed the veteran 
to follow-up with his primary care manager after seven days 
if he saw no improvement with his knee. Id. 

Thereafter, service medical records dated in November 2003 
reveal that the veteran was seen for a follow-up medical 
visit for his bilateral knee pain.  At that time, the veteran 
reported that he essentially attributed his knee pain to his 
increased physical activities in preparation for his upcoming 
PT test. November 2003 service medical records.  Notably, he 
also indicated that his knee pain had gotten better for a 
little while when he was not running, but that his symptoms 
returned after his profile expired. Id.  Physical examination 
of the veteran's right knee revealed that it was essentially 
unchanged since his October 2003 medical visit; and x-rays of 
the knee were normal except for a small effusion.  The 
veteran was diagnosed with continued, unresolved iliotibial 
band syndrome. Id.  His treatment notes indicate that he was 
scheduled for physical therapy and an MRI. Id.  The veteran's 
right knee MRI was performed in November 2003.  In terms of 
findings, the service radiologist reported the following: 

FINDINGS: The ACL and PCL are intact.  
Medial and lateral collateral 
ligamentous structures are intact.  
Quadriceps and patellar tendons are 
normal in appearance.  There is no 
marrow edema.  There is a very small 
joint effusion.  No cartilaginous 
defects are identified.  Surrounding 
musculature is normal in appearance.   
  

November 2003 service medical records.  He ultimately opined 
that the veteran's right knee MRI was unremarkable other than 
for a small joint effusion. Id. 

Subsequent service medical records dated in August 2004 and 
September 2004 reflect bilateral knee complaints of one 
year's duration without known trauma.  Physical examination 
of the veteran's right knee at that time was essentially 
normal and the veteran was not diagnosed with a specific 
right knee disorder.  However, in light of the veteran's 
bilateral knee complaints and problems, he was referred for 
an orthopedic consultation and physical therapy program with 
the purpose of learning patellar stabilization and a healthy 
knee program.  He was also placed on a temporary physical 
profile from September 2004 to October 2004 which limited his 
running, marching and jumping.   

As mentioned above, the veteran underwent a general VA 
examination in March 2005 in lieu of a service separation 
examination.  At that time, the veteran reported that he had 
been told that he had degenerative joint disease of both 
knees. March 2005 examination report, p. 1.  However, 
physical examination of his right knee was normal, to include 
a normal Drawer test, McMurray test and his range of motion; 
and the veteran's right knee x-ray was within normal limits. 
Id., pgs. 3, 5.  In light of this information, the March 2005 
examiner ultimately opined that the veteran did not have a 
current diagnosis related to his right knee (i.e., no current 
pathology). Id. 

Thus, a review of the veteran's overall service medical 
records are supportive of the veteran's claim in that they 
reveal that the veteran experienced right knee symptomatology 
while in service.  To this extent, the Board finds that the 
second element of the service connection test has been met.  
However, the Board also concludes that the veteran's service 
records do not ultimately support a grant of service 
connection in this case since they appear to reveal that the 
veteran's right knee symptomatology was acute and transitory 
in that it manifested in conjunction with the veteran's 
increasing physical training and decreased and/or disappeared 
when the veteran's physical activities were restricted.  
Additionally, these records reveal that at the time of the 
veteran's service separation examination, the veteran was not 
found to have any right knee pathology upon which to base a 
diagnosis; and his right knee x-ray was found to be within 
normal limits.        

Turning to the post-service evidence of record (and the third 
element of the service connection test), the Board observes 
that the veteran underwent a VA examination in May 2005 in 
which he was also not found to have any clinical or 
diagnostic evidence of a right knee problem. May 2005 VA 
examination report.  Specifically, a physical examination of 
the right knee was essentially normal; and x-rays taken of 
the veteran's right knee revealed that his right knee was 
intact. Id., pgs. 4, 5. 

Private medical records from New England Orthopedic Surgeons, 
Inc. dated in May 2007, November 2007 and February 2008 
primarily reference treatment for the veteran's left knee 
disorder (in comparison to his right knee); however, the 
Board observes that x-rays of the veteran's bilateral knees 
taken in May 2007 revealed that while the veteran had some 
slight patella tilt and early arthritic changes of the 
patellofemoral joint space of the left knee, his right knee 
was found to be "benign."  May 2007 private medical 
records. 

Lastly, as mentioned above, the veteran's right knee was 
examined during his July 2007 VA examination.  After 
reviewing the veteran's entire claims file, obtaining a 
history from the veteran, performing a physical examination 
and obtaining an MRI of the veteran's right knee, the 
examiner diagnosed the veteran with right knee internal 
derangement that was most likely of post active duty onset 
based upon a tear of the inner rim of the anterior horn of 
the meniscus seen on the veteran's July 2007 MRI. July 2007 
VA examination report.  In opining that the veteran's right 
knee diagnosis is not related to service, the examiner 
essentially reported that the veteran's right knee internal 
derangement was most likely of very recent onset because, if 
it had happened while in active service, the veteran's right 
knee would have been much more symptomatic.  In addition, the 
examiner reported that his review of the veteran's service 
medical records indicated to him that as of August 2004, the 
veteran's right knee symptoms were minor; and that if the 
veteran had right knee internal derangement at the time of 
his separation from service, the veteran could not have so 
far continued with his highly active lifestyle as he had in 
his post-active duty period (i.e., from January 2005 until 
July 2007) with regular frequent hobbies like long distance 
hiking and running.  Lastly, the examiner opined that the 
veteran would not have been able to continue with the knee 
stresses that were associated with his job as a health care 
provider if he had a right knee tear at the time of 
separation. Id.     

After reviewing all of the evidence of record, the Board 
finds the July 2007 VA medical opinion to be dispositive in 
this case since it is the sole medical evidence of record 
addressing the claimed relationship between the veteran's 
right knee internal derangement and his period of service.  
In light of the fact that this examination report is not only 
persuasive and credible, but uncontroverted, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim that his right knee disorder had its 
onset in service or that it is otherwise causally or 
etiologically related to service.  Therefore, the appeal as 
to this issue must be denied.  

D.  Entitlement to an initial compensable disability rating 
for a left hand disorder 

As set forth in the Introduction section above, the RO 
granted service connection for residuals of left hand surgery 
in the January 2006 rating decision on appeal and assigned a 
noncompensable disability rating by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5214 (the diagnostic criteria 
for disabilities relating to ankylosis of the wrist).  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment is available. 
38 C.F.R. § 4.20.  The Board notes for the record that 
ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury, surgical procedure." Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran contends that he 
should be assigned a compensable disability rating for his 
service-connected disorder. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, as here, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period. See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Prior to discussing the merits of the veteran's claim, the 
Board observes that the assignment of a particular diagnostic 
code is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application of a veteran's case and provide an 
explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

As set forth above, the RO rated the veteran's left hand 
disability by analogy under the criteria of Diagnostic Code 
5214 (ankylosis of the wrist).  However, under this code, the 
minimum rating available is 20 percent.  To obtain this 
rating, the evidence must show that a veteran experiences 
ankylosis of the wrist for a minor hand that is favorable in 
20 to 30 degrees dorsiflexion.  A 30 percent disability 
rating is assigned in accordance with this criteria if the 
ankylosis is of the dominant or major hand.  Additionally, a 
40 percent evaluation for a major hand, or 30 percent for a 
minor hand, is warranted for ankylosis in any other position 
except favorable.  Lastly, a maximum 50 percent rating for a 
major hand, and 40 percent for a minor hand, will be awarded 
for unfavorable ankylosis in any degree of palmer flexion, or 
with ulnar to radial deviation.  A note to Diagnostic Code 
5214 also states that extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125. See 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Evaluating the veteran's initial ratings claim under the 
above-referenced criteria, the Board finds that a compensable 
rating cannot be granted since the evidence reveals that the 
veteran does not have ankylosis of the left hand.  In this 
regard, a review of the claims file reveals that the 
veteran's post-service VA and private treatment records make 
no particular reference to the veteran's left hand 
disability.  In addition, while the veteran has been afforded 
several VA examinations in connection with his overall 
claims, no limitation of motion or significant functional 
impairment pertaining to the veteran's left hand was 
demonstrated at the time of these examinations.  
Specifically, the Board observes that a March 2005 
examination report indicates that while the veteran was found 
to have vascular malformation of the left hand with a history 
of surgery, functional impairment associated with his hand 
was limited to difficulty with grasping things. March 2005 
examination report, pgs. 1, 5.  In addition, the subjective 
factors of the veteran's hand disorder consisted of pain and 
tenderness of the palm of the left hand. Id., p. 1.  No 
additional anatomical defects of the hand were reported at 
that time. Id.  The veteran was subsequently examined in May 
2005 in relationship to this and other claims.  However, it 
appears the veteran reported no concerns regarding his left 
hand at that time; and physical examination of the veteran's 
wrist revealed no pain on touch or deficit in range of 
motion. May 2005 VA examination report, pgs. 1, 4.  Lastly, 
according to the veteran's recent testimony before the Board, 
his current left hand symptomatology consists of experiencing 
left hand pain when performing certain activities, such as 
lifting weights. May 2008 hearing transcript, pgs. 10, 23.  
Notably, he testified that he presently does not experience 
any loss of left hand motion. Id., p. 23.  Thus, the evidence 
as a whole reveals that the veteran's left hand disability is 
characterized by subjective complaints of pain and difficulty 
with grasping, without objective limitation of motion akin to 
ankylosis of the wrist as required for the assignment of a 
compensable disability rating under Diagnostic Code 5214.  

However, a review of  VA's Schedule of Disability Ratings 
reveals a diagnostic code that is more applicable to the 
veteran's claim.  Specifically, the Board observes that 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (the rating criteria for 
limitation of motion of the wrist) provides a 10 percent 
rating upon a showing of limitation of motion of the wrist 
(major or minor), such that dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  A 10 percent disability rating is the highest 
schedular disability rating available under Diagnostic Code 
5215.  

While the Board acknowledges that the evidence in this case 
does not reveal that the veteran experiences objective 
limited motion to the extent described in Diagnostic Code 
5215, it does reveal that the veteran suffers from painful 
motion with some functional limitation.  When a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered; and examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury. 
DeLuca.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.  

After taking into consideration the veteran's consistent, 
credible complaints of left hand pain, tenderness and 
weakened grasp, the Board finds that the more appropriate 
diagnostic code upon which to evaluate the veteran's claim is 
Diagnostic Code 5215.  In making this determination, the 
Board acknowledges that the evidence does not show that the 
veteran experiences objective limitation of motion of his 
left hand as required for the assignment of a compensable 
disability rating under Diagnostic Code 5215.  However, the 
assignment of a 10 percent disability rating can be granted 
pursuant to this code when the veteran's left hand motion is 
considered in conjunction with his complaints of pain, 
tenderness and weakened grasp. DeLuca.  Resolving doubt in 
the veteran's favor, the Board finds that the symptomatology 
associated with the veteran's left hand disability more 
nearly approximate the criteria for the assignment of a 10 
percent evaluation, and no more, in comparison to a 
noncompensable rating. See 38 C.F.R. § 4.31; 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  To this extent, the appeal is 
granted. 

In making this decision, the Board has also reviewed VA's 
Schedule of Disability Ratings for the purpose of determining 
whether an initial rating in excess of 10 percent is 
warranted pursuant to a different diagnostic code.  However, 
the Board finds that the remaining diagnostic codes listed in 
VA's Schedule for Rating Disabilities are not applicable to 
the applicant's claim. See e.g., January 2003 service medical 
records (subsequent to surgery, the veteran's left hand was 
found to have intact sensation to the distribution of the 
median, radial and ulnar nerves and the veteran was able to 
flex and extend all joints of the left hand).  

Lastly, the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but finds that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In doing so, the Board 
observes for the record that the veteran's left hand 
symptomatology was thoroughly evaluated in this appeal such 
that the Board determined that the diagnostic criteria under 
which this disability had been rated should be changed.  In 
light of the Board's finding that the veteran's disability 
should be rated in accordance with Diagnostic Code 5215 and 
that his disability symptomatology is adequately covered in 
this rating criteria, the Board does not find that the 
application of the regular schedular standards to be 
impractical.  As such, the Board concludes that referral for 
extraschedular consideration is not warranted.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.  

An initial disability rating of 10 percent, but no more, for 
residuals of left hand surgery is granted for the period of 
the veteran's appeal, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


